

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into as of May 16,
2008 (“Effective Date”) by and between Steven Magami, an individual
(“Executive”), and Stratos Renewables Corporation, a Nevada corporation
(“Company”). Company and Executive are each a “Party” to this Agreement and are
sometimes collectively referred to as “Parties.”
 
In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company and Executive agree as
follows:
 
1.  Employment. Company employs Executive, and Executive agrees to be employed
by Company, upon the terms and conditions set forth in this Agreement beginning
on the Effective Date and continuing for two (2) years, until May 14, 2010, or
such earlier date on which Executive’s employment is terminated under Section 4
of this Agreement (the “Term”). Thereafter, this Agreement shall automatically
be renewed and the Term extended for additional consecutive terms of one (1)
year (each a “Renewal Term”), unless such renewal is objected to by either
Company or Executive upon ninety (90) days written notice prior to the
commencement of the next Renewal Term.
 
2.  Duties.
 
2.1.  Basic Duties. Executive agrees to serve as Chairman of Company and will
have such other powers, duties and responsibilities as are set forth in the
Bylaws of Company and as usually vested in his position as well as additional or
different duties that Executive may be reasonably directed to perform by the
Board of Directors of Company (“Board of Directors”), or their designees.
Executive shall be subject to Company policies, procedures and approval
practices, as generally in effect from time-to-time.
 
2.2.  Time Devoted to Employment. Nothing in this Agreement shall prohibit
Executive from providing services to any other entity, except that while
Executive is providing services to Company under this Agreement, Executive
will perform his duties and responsibilities faithfully, diligently and to the
best of his ability, in compliance with all applicable laws and Company’s
policies and procedures.
 
2.3.  No Conflicting Agreements. Executive represents and warrants that his
performance of his duties under this Agreement does not and will not breach any
other agreement, including any confidentiality and non-disclosure agreements
with prior employers or other persons. Executive represents and warrants that he
has not entered into, and will not enter into, any agreement, either written or
oral, in conflict with this Agreement. Executive represents and warrants that he
has disclosed to Company any actual or potential conflicts.
 
2.4.  Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Company and to do no act which would intentionally injure
Company's business, its interests, or its reputation. Executive understands that
it is Company’s policy to conduct its business according to the highest ethical
and legal standards and agrees to uphold those standards of business conduct and
ethical principles, and comply with all applicable laws and regulations and
Company’s policies.
 

--------------------------------------------------------------------------------


 
2.5.  Place of Performance. Executive shall be based at Company’s offices
located at 9440 Santa Monica Blvd., Suite 401, Beverly Hills, CA 90210, except
for required travel on Company’s business from time-to-time.
 
3.  Compensation and Method of Payment.
 
3.1.  Total Compensation. As compensation under this Agreement, Company will pay
and Executive will accept the following:
 
3.1.1.  For each year of this Agreement, measured from the Effective Date, base
compensation (“Base Salary”) of Two Hundred Fifty Thousand Dollars ($250,000);
provided, however, that Company will review Executive’s Base Salary and may in
its sole discretion increase Executive’s Base Salary, subject to the approval of
the Board of Directors.
 
3.1.2.  Company will pay Executive a bonus in an amount to be determined for
each Fifty Million Dollars ($50,000,000) of capital raised by Company during the
Term. All capital raised by Company after November 14, 2007 shall be included
for purposes of calculating bonuses under this Section 3.1.2.
 
3.1.3.  During the Term, Executive is eligible for incentive bonuses which may
be awarded by Company, with the approval of the Compensation Committee of the
Board of Directors, in its sole discretion.
 
3.1.4.  Company will reimburse Executive for all reasonable travel,
entertainment and other expenses incurred or paid by Executive in connection
with the performance of Executive’s duties, responsibilities or services under
this Agreement, upon presentation by Executive of documentation as Company may
request and in accordance with any applicable policies adopted by Company.
 
3.1.5.  Executive will be entitled to participate in employee fringe benefit,
health insurance, life insurance, and other programs which Company may adopt
from time-to-time for executives of Company. Participation will be in accordance
with any plans and any applicable policies adopted by Company. Executive will be
entitled to vacations in accordance with Company policy in effect from
time-to-time and subject to applicable state law.
 
3.2.  Reservation of Rights. Notwithstanding any other provision of this
Agreement, Company reserves the right to modify, suspend or discontinue any and
all benefit plans, practices, policies and programs at any time whether before
or after termination of employment without advance notice to or recourse by
Executive.
 
3.3.  Payment of Compensation. Company will pay Executive’s Base Salary in
accordance with the normal payroll cycle of Company as established from
time-to-time, subject to applicable taxes, withholding and other required, usual
or elected employee deductions.
 
2

--------------------------------------------------------------------------------


 
4.  Termination of Agreement. This Agreement and all obligations under this
Agreement (except those obligations which expressly survive the termination of
this Agreement) will terminate upon the earliest to occur of any of the
following:
 
4.1.  By Expiration. This Agreement and the employment of Executive will
terminate at the expiration of the Term or any Renewal Term.
 
4.2.  Termination for Cause by Company. Company may terminate Executive at any
time if it believes in good faith that it has Cause (as defined below) to
terminate Executive. “Cause” shall include, but not be limited to:
 
4.2.1.  Executive’s gross negligence and/or willful misconduct with respect to
Company and/or its subsidiaries and affiliates, and/or their predecessors and
successors;
 
4.2.2.  Executive’s refusal to follow Company’s lawful directions or substantial
and repeated failure to perform Executive’s duties; provided, that with respect
to any violation of this Section 4.2.2 that is subject to cure, Executive will
have the right, within thirty (30) calendar days after receipt of written notice
from Company, to cure such event or circumstance giving rise to the violation,
in the event of which such event or circumstance shall be deemed to not
constitute Cause;
 
4.2.3.  Executive’s commission of a felony;
 
4.2.4.  Executive’s acts or omissions which constitute discriminatory, harassing
or retaliatory conduct, theft, fraud, dishonesty, including Executive’s
violation of the restrictive covenants in Section 5 of this Agreement; or
 
4.2.5.  Executive shall have been repeatedly or habitually intoxicated or under
the influence of drugs while on the premises of Company or while performing any
of his duties or obligations.
 
4.3.  Resignation by Executive. Executive has the right to resign Executive’s
engagement for Good Reason upon ninety (90) calendar days’ prior written notice
to Company (the “Resignation Notice”). On Executive’s last day of the
engagement, concurrently with his resignation, Company will deliver a general
release form to Executive. If Executive executes and delivers the general
release form to Company within thirty (30) calendar days after Executive’s
receipt thereof and does not revoke such general release form pursuant to any
applicable revocation periods, then Company will pay Executive Special Severance
Pay as defined in this Agreement within ten (10) business days after the date of
Executive’s execution and delivery of such release and the expiration of any
revocation period. If Executive purports to resign without Good Reason and fails
to render services under this Agreement, such act and such failure shall be a
material breach of this Agreement and Company shall be entitled to terminate
Executive for Cause. “Good Reason” means that, without Executive’s written
consent, one or more of the following events occurred after Executive’s
execution of this Agreement:
 
4.3.1.  Demotion. A material adverse change in Executive’s status, title,
position or reporting responsibilities.
 
3

--------------------------------------------------------------------------------


 
4.3.2.  Pay Cut. Executive’s annual Base Salary is reduced.
 
4.3.3.  Relocation. Executive’s principal office is transferred to another
location which is outside a fifty (50) mile radius from the City of Los Angeles,
California.
 
However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (a) Executive does not deliver the Resignation Notice stating Good
Reason to Company within thirty (30) calendar days after the event occurs; (b)
Company reverses the action or cures the default that constitutes Good Reason
within thirty (30) calendar days after Executive delivers the Resignation Notice
to Company; or (c) Executive was a primary instigator of the Good Reason event
and the circumstances make it inappropriate in good faith for Executive to
receive Good Reason resignation benefits under this Agreement.
 
4.4.  Termination For Disability, Death or a Reason Other Than For Cause.
 
4.4.1.  Executive’s employment will terminate immediately upon the death of
Executive.
 
4.4.2.  Except as prohibited by applicable law, Company may terminate
Executive’s employment on account of Disability. “Disability” means a physical
or mental illness, injury, or condition that prevents Executive from performing
substantially all of Executive’s duties under this Agreement for at least ninety
(90) consecutive calendar days or for at least one hundred twenty (120) calendar
days, whether or not consecutive, in any three hundred and sixty-five (365)
calendar day period, as certified by a physician selected by the Board of
Directors in good faith.
 
4.4.3.  Company may terminate Executive’s employment without cause or for any
reason and without advance notice, subject to Section 4.5.3.
 
4.5.  Effect of Termination.
 
4.5.1.  Termination due to Expiration of Term or Renewal Term. If Executive’s
employment is terminated due to the expiration of the Term or any Renewal Term
pursuant to Section 4.1, Company will pay Executive accrued compensation and
benefits due to Executive under Section 3 through the last day of Executive’s
employment (“Accrued Benefits”). Except to the extent required by law, all other
obligations and liabilities of Company shall terminate as of the effective date
of any such termination.
 
4.5.2.  Termination by Company for Cause. In the event that Executive’s
employment is terminated by Company for “Cause” pursuant to Section 4.2, Company
will pay Executive Accrued Benefits required to be paid at termination by law.
Except to the extent required by law, all other obligations and liabilities of
Company shall terminate as of the effective date of any such termination.
 
4.5.3.  Termination by Company Without Cause, by Executive for Good Reason, or
Termination Upon Death or Disability of Executive. If Executive (a) dies, (b) is
terminated by Company for Disability or (c) is terminated by Company for a
reason other than for Cause, then Company will pay Accrued Benefits to Executive
or his personal representative or estate. In addition, Company will deliver a
general release form to Executive or his personal representative or estate
promptly after such death or termination. If Executive or his personal
representative or estate executes and delivers the general release form to
Company within thirty (30) calendar days after Executive’s (or his personal
representative’s or estate’s) receipt and does not revoke such general release
form pursuant to any applicable revocation periods, then Company shall make one
(1) lump sum payment, within ten (10) business days, of the greater of (i) one
(1) full year of Base Salary plus any accrued unpaid bonuses and (ii) Base
Salary for the remainder of the Term plus any accrued unpaid bonuses (the
“Special Severance Payment”). Except to the extent required by law, all other
obligations and liabilities of Company shall terminate as of the date of
termination.
 
4

--------------------------------------------------------------------------------


 
4.5.4.  Resignation as Board Member or Officer. Immediately upon the termination
of Executive’s employment with Company, Executive will tender a written notice
of Executive’s resignation from any and all offices of Company and all
subsidiaries, affiliates or clients in which Executive represents Company in the
capacity of an officer or director. Notwithstanding any failure by Executive to
provide Company with such written notice of resignation within three (3) days
after the date of the termination of Executive’s employment with Company,
Executive hereby authorizes and directs the Board of Directors to accept
Executive’s resignation from all said positions effective as of the date of
termination of Executive’s employment.
 
5.  Property Rights and Obligations of Executive.
 
5.1.  Confidential Information. For purposes of this Agreement, “Confidential
Information” includes any and all financial, cost and pricing information and
any and all information regarding Company’s customers, potential customers,
suppliers, partners, service providers, brokers, marketing plans, advertising,
contracts, potential contracts, strategies, forecasts, pricing, methods,
practices, techniques, business plans and financial plans and information
contained in any drawings, designs, plans, proposals, customer lists, records of
any kind, data, formulas, specifications, concepts or ideas, where such
information is reasonably related to the business of Company, has been divulged
to or learned by Executive during the term of his employment by Company, and has
not previously been publicly released by duly authorized representatives of
Company or otherwise lawfully entered the public domain.
 
5.2.  Preservation of Trade Secrets. Executive will preserve as confidential all
Confidential Information pertaining to Company’s business that have been
obtained or learned by reason of his employment. Executive will not, without the
prior written consent of Company, either use for his own or for any other
person’s benefit or purposes or disclose or permit disclosure to any third
parties, either during the Term or thereafter (except as required in fulfilling
the duties of his employment), any Confidential Information. Executive may only
use Company’s trade names and trademarks in connection with Company’s products
and services, in such manner and for such purposes as may be authorized by
Company. Upon termination of this Agreement, Executive immediately will cease
the use of such trade names and trademarks and eliminate them wherever they have
been used or incorporated by Executive. Executive agrees to execute Company’s
Confidential Information and Inventions Agreement. In addition, Executive agrees
that he will not disclose to Company or induce Company to use any trade secrets
belonging to any third party. Executive agrees that he will not disclose
proprietary information belonging to a former employer or other entity without
its written permission. Executive will indemnify and hold Company harmless from
any liabilities, including defense costs, it may incur because Executive is
alleged to have broken any of these promises or improperly revealed or used such
proprietary information or to have threatened to do so, or if a former employer
challenges Executive’s entering into this Agreement or rendering services
pursuant to it.
 
5

--------------------------------------------------------------------------------


 
5.3.  Property of Company. Executive agrees that all documents, reports, files,
analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, and similar materials that are made by him or come into
his possession by reason of and during the term of his employment with Company
are the property of Company and will not be used by his in any way adverse to
Company’s interests. Executive will not allow any such documents or things, or
any copies, reproductions or summaries to be delivered to or used by any third
party without the specific consent of Company. Executive agrees to immediately
deliver to Company, upon demand, and in any event upon the termination of
Executive’s employment, all of such documents and things which are in
Executive’s possession or under his control.
 
5.4.  Inventions. Intellectual property (including such things as all ideas,
concepts, inventions, plans, developments, software, data, configurations,
materials (whether written or machine-readable), designs, drawings,
illustrations, and photographs, that may be protectable, in whole or in part,
under any patent, copyright, trademark, trade secret, or other intellectual
property law), developed, created, conceived, made, or reduced to practice
during Executive’s employment with Company (except intellectual property that
has no relation to Company that Executive developed, etc., purely on Executive’s
own time and at Executive’s own expense), shall be the sole and exclusive
property of Company, and Executive hereby assigns all of Executive’s rights,
title, and interest in any such intellectual property to Company. Company and
Executive acknowledge that any provision in this Agreement requiring Executive
to assign his rights in any intellectual property work product does not apply
to: (i) an invention which was developed by Executive prior to the start of
Executive’s employment with Company; and (ii) an invention which otherwise
qualifies under the provisions of California Labor Code Section 2870.1
 
5.5.  Non-Solicitation and Non-Disparagement by Executive.
 
5.5.1.  Non-Compete and Non-Solicitation of Customers. Executive acknowledges
that in the course of his employment, he will learn about Company, its
subsidiaries or any of its affiliates’ (collectively, the “Company Group”)
business, services, materials, programs and products and the manner in which
they are developed, marketed, served and provided. Executive knows and
acknowledges that Company Group has invested considerable time and money in
developing its programs, agreements, offices, representatives, services,
products and marketing techniques and that they are unique and original.
Executive further acknowledges that Company Group must keep secret all pertinent
information divulged to Executive about Company Group business concepts, ideas,
programs, plans and processes, so as not to aid Company Group’s competitors.
Accordingly, Company Group is entitled to the following protection, which
Executive agrees is reasonable: Executive agrees that during the Term and for a
period of one (1) year following the termination of his employment, which period
shall automatically be extended by a period of time equal to any period in which
Executive is in breach of any obligations under Section 5 of this Agreement,
Executive will not, on his own behalf or on behalf of any person, firm,
partnership, association, corporation, or other business organization, entity or
enterprise, use any Company Confidential Information to call on any of the
customers of the Employer for the purpose of soliciting or inducing any of such
clients to take away or to divert or direct their business to Executive or any
other person or entity by or with which the Employee is employed, associated,
affiliated or otherwise related.
 

--------------------------------------------------------------------------------

1 Section 2870 provides: (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer's equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer's business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer. (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.
 
6

--------------------------------------------------------------------------------


 
5.5.2.  Non-Solicitation of Employees. During the Term, and for one (1) year
following the date of termination for any reason, which period shall
automatically be extended by a period of time equal to any period in which
Executive is in breach of any obligations under Section 5 of this Agreement,
Executive shall not solicit, hire or attempt to hire any employee of Company or
any person who was an employee of Company at any time during the six (6) months
immediately prior to the termination date of Employee’s employment, assist in
such hiring by any other Person, encourage any such employee to terminate his or
her relationship with Company.
 
5.5.3.  Promise to Discuss Proposed Actions in Advance. To prevent the
inevitable use or disclosure of Confidential Information, Executive promises
that, before Executive discloses or uses Confidential Information and before
Executive commences employment, solicitations, or any other activity that could
possibly violate the promises Executive has made, Executive shall discuss
Executive’s proposed actions with the Member Committee, who shall advise
Executive in writing whether Executive’s proposed actions would violate these
promises.
 
5.6.  Survival Provisions and Certain Remedies. The provisions of this Section 5
will survive the termination of this Agreement. Executive acknowledges that (a)
Executive’s services are of a special, unique and extraordinary character and it
would be very difficult or impossible to replace them, (b) this Section’s terms
are reasonable and necessary to protect Company’s legitimate interests, (c) this
Section’s restrictions shall not prevent Executive from earning or seeking a
livelihood, (d) this Section’s restrictions shall apply wherever permitted by
applicable law and (e) Executive’s violation of any of this Section’s terms
would irreparably harm Company. Accordingly, Executive agrees that, if Executive
violates any of the provisions of this Section, Company shall be entitled to, in
addition to other remedies available to it, an injunction to be issued by any
court of competent jurisdiction restraining Executive from committing or
continuing any such violation, without the need to prove the inadequacy of money
damages or post any bond or for any other undertaking. Executive may also bring
action for injunction related to enforcement or interpretation of this Section
5. The covenants in this Section 5 will be construed as separate covenants and
to the extent any covenant will be judicially unenforceable, it will not affect
the enforcement of any other covenant.
 
6.  General Provisions.
 
7

--------------------------------------------------------------------------------


 
6.1.  Notices. Any notices or other communications required or permitted to be
given under this Agreement must be in writing and addressed to Company or
Executive at the addresses below, or at such other address as either Party may
from time to time designate in writing. Any notice or communication that is
addressed as provided in this Section will be deemed given (a) upon delivery, if
delivered personally or via certified mail, postage prepaid, return receipt
requested; or (b) on the first business day of the receiving Party after the
transmission if by facsimile or after the timely delivery to the courier, if
delivered by overnight courier. Other methods of delivery will be acceptable
only upon proof of receipt by the Party to whom notice is delivered.
 

 
To Company:
Stratos Renewables Corporation
9440 Santa Monica Blvd., Suite 401
Beverly Hills, CA 90210
Fax No.: 310-919-3044
Attention: Secretary
     
To Executive:
Steve Magami
9440 Santa Monica Blvd., Suite 401
Beverly Hills, CA 90210
Fax No.: 310-402-5947

 
6.2.  Choice of Law and Forum. Except as expressly provided otherwise in this
Agreement, this Agreement will be governed by and construed in accordance with
the laws of the State of California and both Parties consent to the personal
jurisdiction of the courts of the State of California. Each Party further agrees
that personal jurisdiction over it may be effected by service of process by any
means of delivery provided in Section 6, and that when so made shall be as if
served upon it personally.
 
6.3.  Entire Agreement; Modification and Waiver. This Agreement supersedes any
and all other agreements, whether oral or in writing, between the Parties with
respect to the employment of Executive by Company and contains all covenants and
agreements between the Parties relating to such employment in any manner
whatsoever. Each Party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party, or anyone acting on behalf of any Party, that are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the Party to be charged. No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. No waiver will be binding unless executed in
writing by the Party making the waiver.
 
6.4.  Assignment. This Agreement may not be assigned in whole or in part by
Executive without the prior written consent of Company. Company may assign its
rights under this Agreement without the consent of Executive in the event
Company shall hereafter effect a reorganization, consolidate with or merge into
any other Person, or transfer all or substantially all of Company’s properties
or assets to any other Person. Subject to the foregoing limitation, this
Agreement will be binding on, and will inure to the benefit of, the Parties and
their respective heirs, legatees, executors, administrators, legal
representatives, successors and assigns.
 
8

--------------------------------------------------------------------------------


 
6.5.  Severability. All sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
 
6.6.  Representation by Counsel; Interpretation. Company and Executive
acknowledge that each Party to this Agreement has had the opportunity to be
represented by counsel in connection with this Agreement and the matters
contemplated by this Agreement. Accordingly, any rule of law or decision which
would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived. In
addition, the term “including” and its variations are always used in the
non-restrictive sense (as if followed by a phrase such as “but not limited to”).
The provisions of this Agreement will be interpreted in a reasonable manner to
affect the intent of the Parties.
 
6.7.  Corporate Authority. Company represents and warrants as of the Effective
Date that Company’s execution and delivery of this Agreement to Executive and
the carrying out of the provisions of the Agreement have been duly authorized by
Company’s Board of Directors and authorized by Company’s shareholders as
appropriate.
 
6.8.  Expenses of this Agreement. Each party shall be responsible for its
respective costs and expenses incurred by such party in connection with the
preparation and review of this Agreement; provided, however, that, upon the
receipt by Company of invoices, Company shall reimburse Executive for reasonable
attorneys’ fees up to a sum of Five Thousand Dollars ($5,000) incurred by
Executive in connection with the negotiation and documentation of this Agreement
and other benefits granted to Executive in connection with this Agreement.
 
6.9.  Binding Arbitration. Executive and Company mutually consent to the
resolution by final and binding arbitration of all claims or controversies that
they have against each other to the extent permitted by law, including disputes
concerning this Agreement or any aspect of the employment relationship or
relating to termination (“Claims”).
 
6.9.1.  The parties will resolve all Claims by binding arbitration before a
single neutral arbitrator pursuant to the provisions of this Section. The Claims
covered by this Agreement include Claims for wages or other compensation due;
Claims for breach of any contract or covenant (express or implied); tort Claims;
Claims for discrimination and/or harassment (including race, sex, religion,
national origin, age, marital status or medical condition, disability, or sexual
orientation); Claims for benefits (except where an employee benefit or pension
plan specifies that its Claims procedure shall culminate in an arbitration
procedure different from this one); and Claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance, except as set forth below.
 
9

--------------------------------------------------------------------------------


 
6.9.2.  This Agreement to arbitrate excludes (i) claims for workers’
compensation (excluding discrimination claims under workers’ compensation
statutes) or unemployment compensation benefits are not covered by this
Agreement; and (ii) claims by either party for injunctive and/or other equitable
relief for unfair competition and/or the use and/or unauthorized disclosure of
trade secrets or confidential information, which will be brought in a court of
competent jurisdiction.
 
6.9.3.  The Parties may initiate arbitration by serving or mailing a written
notice to the other Party. The notice shall identify and describe the nature of
all Claims asserted and the facts upon which such Claims are based. The written
notice shall be served or mailed within the applicable statute of limitations
period set forth by applicable federal or state law.
 
6.9.4.  After demand for arbitration has been made by serving written notice
under the terms of this Agreement, the party demanding arbitration will file a
demand for arbitration with either JAMS or ADR. The parties may select an
arbitrator mutually agreeable to each party. If the parties cannot agree on an
arbitrator within thirty (30) days of the demand for arbitration, the parties
shall request from the selected arbitration association a list of five names
drawn from its panel of arbitrators (who are familiar with employment,
healthcare related issues and physician contracts) and each party shall strike
arbitrators pursuant to the strike procedures of that organization. Such
arbitration shall be conducted in Los Angeles County, California, before a
single arbitrator selected by the parties and subject to the rules of the
arbitration association then in effect. Discovery shall be allowed and conducted
pursuant to the then applicable arbitration rules for the arbitration of
employment disputes.
 
6.9.5.  The arbitrator shall apply the substantive law of the State of
California, or federal law, or both, as applicable to the Claim(s) asserted.
Either party may file a motion for summary judgment with the arbitrator under
the Federal Rules of Civil Procedure. The arbitrator is entitled to resolve some
or all of the claimant’s Claims through such a motion.
 
6.9.6.  The arbitrator’s decision will be in writing, setting forth the basis
for his decision and shall be final and binding. Company will pay all costs that
are unique to arbitration, including the costs of the selected arbitration
association and the arbitrator. Each party shall pay for its own other costs
that are not unique to the arbitration (i.e., costs that each party might incur
if the Claim(s) were litigated in a court or agency of competent jurisdiction),
including, for example, costs to subpoena witnesses and/or documents, costs to
take depositions and purchase deposition transcripts, costs to copy, facsimile
or messenger documents, et cetera. Any dispute whether a cost is unique to
arbitration shall be exclusively resolved by the Arbitrator.
 
6.9.7.  Any party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and/or to enforce an arbitration award.
 
6.9.8.  Executive and Company expressly waive any constitutional or other right
to have any dispute between them covered by the terms of this Agreement decided
by a court of law and/or by a jury in a court proceeding and/or by any
administrative agency, other than those Claims subject to Section 6.9.2.
 
10

--------------------------------------------------------------------------------


 
6.10.  Attorneys’ Fees. In any action at law or in equity or arbitration to
enforce or construe any provisions or rights under this Agreement, the
unsuccessful party or parties to such litigation, as determined by the courts
pursuant to a final judgment or decree, will pay the successful Party or parties
all costs, expenses, and reasonable attorneys’ fees incurred by such successful
Party or parties (including such costs, expenses, and fees on any appeals), and
if such successful party or parties will recover judgment in any such action or
proceedings, such costs, expenses, and attorneys’ fees.
 
6.11.  Section 409A Compliance. Unless otherwise expressly provided, any payment
of compensation by Company to Executive, whether pursuant to this Agreement or
otherwise, shall be made on or before the fifteenth (15th) day of the third
(3rd) month after the later of the end of the calendar year or the end of
Company’s fiscal year in which Executive’s right to such payment vests (i.e., is
not subject to a “substantial risk of forfeiture” for purposes of Code Section
409A of the Code and the regulations thereunder (“Section 409A”)). To the extent
that any severance payments (including payments on termination for “Good
Reason”) come within the definition of “involuntary severance” under Section
409A, such amounts up to the lesser of two times Executive’s annual compensation
for the year preceding the year of termination as determined under Section 409A
or two times the limit under Code Section 401(a)(17) for the year of
termination, shall be excluded from “deferred compensation” as allowed under
Section 409A, and shall not be subject to the Section 409A compliance
requirements in the following paragraph.
 
All payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) by Company to Executive are intended to comply with the
requirements of Section 409A, and shall be interpreted consistent therewith.
Neither party individually or in combination may accelerate any such deferred
payment, except in compliance with Section 409A, and no amount shall be paid
prior to the earliest date on which it is permitted to be paid under Section
409A. In the event that Executive is determined to be a “key employee” (as
defined in Code Section 416(i) (without regard to paragraph (5) thereof)) of
Company at a time when its stock is deemed to be publicly traded on an
established securities market for purposes of Section 409A, payments determined
to be “nonqualified deferred compensation” payable following termination of
employment shall be made no earlier than the earlier of (i) the last day of the
sixth (6th) complete calendar month following such termination of employment, or
(ii) Executive’s death, consistent with the provisions of Section 409A. Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule. Notwithstanding anything herein to the contrary, no
amendment may be made to this Agreement if it would cause the Agreement or any
payment hereunder not to be in compliance with Section 409A. It is the intent
that the parties that the Agreement be interpreted to comply in all respects
with Code Section 409A, however, Company shall have no liability or further
obligation to Executive in the event taxes or excise taxes may ultimately be
determined to be applicable to any payment under this agreement.
 
6.12.  Taxes. Company shall withhold taxes from payments it makes pursuant to
this Agreement as it determines to be required by applicable law.
 
6.13.  Headings and Captions. Headings and captions are included for purposes of
convenience only and are not a part of the Agreement.
 
11

--------------------------------------------------------------------------------


 
6.14.  Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument. This Agreement may be executed and
delivered by facsimile and/or PDF signature which will be valid and binding.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.





 
COMPANY:
 
STRATOS RENEWABLES CORPORATION
By: /s/ Valerie Broadbent 
Name: Valerie Broadbent 
Title: Corporate secretary
 
EXECUTIVE:
 
 
/s/ Steven Magami
Steven Magami, an individual





12

--------------------------------------------------------------------------------

